Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Following a Notice of Allowance dated 02/18/2022, examiner was informed by the Printer that the claim numbering and claim dependency is incorrect. The instant Office-action has corrected the claim numbering and claim dependency.
Allowable Subject Matter
Claims 38, 44, 50, 54, 60, 63-64, 66 and 77-98 (dated 01/25/2022) are allowed for reasons made of record in the Notice of Allowance dated 02/18/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652